            Case 2:19-cv-00624-MJH Document 39 Filed 09/12/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF PENNSYLVANIA

BESSEMER SYSTEM
FEDERAL CREDIT UNION,
on behalf of itself and its members,

                     Plaintiff,                        No. 19 Civ. 624 (MJH)
       -against-

FISERV SOLUTIONS, LLC, formerly
known as FISERV SOLUTIONS, INC., and
FISERV, INC.,

                     Defendants.

                   JOINT MOTION TO MODIFY SCHEDULE REGARDING
                          DEFENDANTS’ MOTION TO STRIKE

       Plaintiff Bessemer System Federal Credit Union (“Bessemer”) and Defendants Fiserv

Solutions, LLC, f/k/a Fiserv Solutions, Inc., and Fiserv, Inc. (together, “Fiserv”) hereby jointly

move for an Order with respect to Defendants’ Motion to Strike Plaintiff’s Demand for Jury

Trial in First Amended Complaint (the “Motion to Strike”), and in support of this Motion state

as follows:

       1.         On August 1, 2019, the Court entered an order setting forth a briefing schedule

with respect to Fiserv’s Motion to Dismiss. The order provided that any response to that motion

is due on or before October 18, 2019, and any reply is due on or before November 4, 2019.

       2.         Concurrently with filing the Motion to Dismiss, Fiserv filed the Motion to Strike.

       3.         After conferring in good faith regarding the efficient management of this dispute,

and for reasons of judicial efficiency and other good cause, the parties request that the briefing

schedule for the Motion to Dismiss also apply to the Motion to Strike.

       4.         Accordingly, the parties hereby respectfully request that the Court enter an Order

setting forth the following briefing schedule for the Motion to Strike:


NEWYORK/#540481
         Case 2:19-cv-00624-MJH Document 39 Filed 09/12/19 Page 2 of 3



                  a.     Bessemer shall respond to Fiserv’s Motion to Strike on or before October

       18, 2019.

                  b.     Fiserv shall reply to Bessemer’s response on or before November 4, 2019.

                  WHEREFORE, the Parties respectfully request that the Court enter an Order

consistent with this Motion.

Dated: September 11, 2019                             Respectfully submitted,

                                                      VEDDER PRICE P.C.


                                                      By: /s/ Charles J. Nerko
                                                         Charles J. Nerko (NY 4764338)
                                                         Joel S. Forman (NY 1086081)
                                                      1633 Broadway, 31st Floor
                                                      New York, NY 10019
                                                      Tel.: (212) 407-7700
                                                      Fax: (212) 407-7799
                                                      Email: cnerko@vedderprice.com
                                                              jforman@vedderprice.com

                                                      Richard J. Parks (PA 40477)
                                                      PIETRAGALLO GORDON
                                                      ALFANO BOSICK & RASPANTI, LLP
                                                      7 West State Street, Suite 100
                                                      Sharon, PA 16146
                                                      Tel.: (724) 981-1397
                                                      Fax: (724) 981-1398
                                                      Email: rjp@pietragallo.com

                                                      Attorneys for Plaintiff
                                                      Bessemer System Federal Credit Union

                                       [Signatures continued.]




                                                  2

NEWYORK/#540481
         Case 2:19-cv-00624-MJH Document 39 Filed 09/12/19 Page 3 of 3



                                           FOLEY & LARDNER LLP



                                           By: /s/ Timothy J. Patterson
                                                Andrew J. Wronski (WI 1024029)
                                                Timothy J. Patterson (WI 1087996)
                                           777 East Wisconsin Avenue
                                           Milwaukee, WI 53202
                                           Tel.: (414) 271-2400
                                           Email: awronski@foley.com
                                                   tjpatterson@foley.com

                                           Efrem Grail (PA 81570)
                                           Brian Bevan (PA 307488)
                                           THE GRAIL LAW FIRM
                                           Koppers Building, 30th Floor
                                           436 Seventh Avenue
                                           Pittsburgh, PA 15219
                                           Tel.: (412) 227-2969
                                           Email: egrail@graillaw.com
                                                   bbevan@graillaw.com

                                           Attorneys for Defendants
                                           Fiserv Solutions, LLC, formerly known as
                                           Fiserv Solutions, Inc., and Fiserv, Inc.




                                       3

NEWYORK/#540481
